DALLAS, Circuit Judge
(dissenting). The casualty in question resulted from the imperfect splicing of the cable employed in doing the work in which the plaintiff was engaged. The cable in all other respects was fit for the work to which it was put, and it matters not what the general character of the inspection given it may have been, for nothing short of the removal of the “tarred service” in which the splicing was enveloped would have disclosed its defectiveness, or have availed to avert the accident. This, in the opinion of the majority of the court, “reasonable prudence” required to be done, but I am unable to concur in that opinion. The legal obligation of a master to be regardful of the safety of his servant is not founded upon any doctrine which is peculiar to the contract for personal service, but upon the general rule that every one is bound, in his acts and conduct, to be duly careful to avoid doing hurt to others. Wherever one man is, as a matter of business, supplied by another with any article which is liable to inflict injury when being used, he, though not a servant, is entitled, precisely as if he were, to assume that ordinary care has been taken to see that the article is a reasonably safe one. Dixon v. Bell, 5 Maule & S. 198; Thomas v. Winchester, 6 N. Y. 397, 57 Am. Dec. 455; Smith v. R. R. Co., 19 N. Y. 127, 75 Am. Dec. 305; Caswell v. Worth, 5 El. & Bl. 849; Blakemore v. Railroad Co., 8 El. & Bl. 1035; MacCarthy v. Young, 6 Hurl. & N. 329; Copeland v. Draper, 157 Mass. 558, 32 N. E. 944, 19 L. R. A. 283, 34 Am. St. Rep. 314; Story, Bailm. §§ 275, 390, 391a; Redf. Carr. § 513, note. The duty of the officers of this vessel, with respect to the cause of the plaintiff’s injury, was completely discharged if they omitted no precaution concerning it which an ordinarily prudent person would have taken, and I do not believe that any man, except an uncommonly distrustful 'one, would have thought it necessary to take the cover from this splicing. Reilly v. Campbell, 20 U. S. App. 334, 59 Fed. 990, 8 C. C. A. 438; Baulec v. Railroad Co., 59 N. Y. 359, 17 Am. Rep. 325; Hough v. Railway Co., 100 U. S. 213, 25 L. Ed. 612; Railway Co. v. McDaniels, 107 U. S. 454, 2 Sup. Ct. 932, 27 L. Ed. 605; Tuttle v. Railroad Co., 122 U. S. 189, 7 Sup. Ct. 1166, 30 L. Ed. 1114. The cable itself was amply strong, and there was nothing to excite suspicion that it had been so improperly spliced as not to be of substantially uniform strength throughout. The badly made connection was a snare for which ordinary caution would not be on the watch, and the defect was a latent one which ordinary vigilance would not detect.
I do not think that the judicial decisions referred to in the opinion of the majority support the views which are there expressed. In The Rheola (C. C.) 19 Fed. 928, “the chain was defective. * * * It was rusted, and considerably worn in appearance. The breaking of the other chain was a circumstance to direct attention, and put the *824master of the steamer on inquiry.” In the present case there was nothing in the appearance of the splicing to indicate its weakness, or to put any officer of the vessel on inquiry respecting it. In The William Branfoot, 52 Fed. 392, 3 C. C. A. 155, it was said:
“It is true that the floor of the ship covered the flanges of the stanchion and the bolts fastening them to the tank, but the tests of an inspection are not merely those of eyesight, and, although the absence of rivets at the bottom of the stanchion might have been concealed, it must be assumed that whether the stanchion was secure or insecure could have been discovered without involving tearing up the deck to ascertain, in the first instance, the exact defects which existed.”
In the case before us, without taking off the service, the defect in the splicing could not have been perceived. In The King Gruffydd (C. C. A.) 131 Fed. 191, the charge of negligence was, upon the special facts' of that case, sustained; but although the captain had testified that gear of the. kind there in question “ought to be examined every time they are taken down and put up,” yet the court said that, “under the authorities, there was no obligation to take the structure apart on each of these examinations,” and in support of this statement cited The Olympia, 61 Fed. 120, 9 C. C. A. 393, and Killman v. Robert Palmer & Son Co., 102 Fed. 224, 42 C. C. A. 281. The opinion of the court in each of these cases may be profitably read in connection with this one, but I content myself with briefly stating that in the first it was held that an accident which resulted from the breaking of a rope in which there were no patent defects was one- which, for that and other reasons, “could not have been prevented by that degree of foresight, care, and caution required by law”; and in the second that, in the absence of anything to put him upon inquiry, the defendant, the employer of the plaintiff, was not negligent in failing to remove an eyebolt, which had been in use for about a year or a year and a half, for the purpose of searching for latent defects in it.
In my opinion, the decree of the court below (128 Fed. 780) was right, and therefore I dissent from this' judgment of reversal.